Filed 9/24/13 In re Matthew D. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re MATTHEW D., a Person Coming
Under the Juvenile Court Law.
                                                                 D064027
SAN DIEGO COUNTY HEALTH AND
HUMAN SERVICES AGENCY,
                                                                 (Super. Ct. No. EJ3449)
         Plaintiff and Respondent,

         v.

JOHN H.,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Gary M.

Bubis, Judge. Reversed and remanded with directions.



         Clare M. Lemon, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Thomas E. Montgomery, County Counsel, John E. Philips, Chief Deputy County

Counsel and Caitlin E. Rae, Deputy County Counsel, for Plaintiff and Respondent.
       John H. appeals the judgment terminating his parental rights to his son, Matthew

D. (Welf. & Inst. Code, § 366.26.) John contends the San Diego County Health and

Human Services Agency (the Agency) omitted known and required information from

notices given pursuant to the Indian Child Welfare Act (ICWA) (25 U.S.C. § 1901 et

seq.), and the juvenile court failed to require sufficient ICWA notice. The Agency

concedes the ICWA notices were insufficient and a limited remand is necessary to effect

and document proper ICWA notice.

       In August 2011, at the outset of this case, John told the social worker that he was

"a member of the Mission Digueno Tribe[,] a band of the Kumeyaay Indians," and had a

roll number. John also said that he had "Native American Ancestry with the Chumash

Tribe in the Santa Ynez reservation . . . ." In his Parentage Inquiry, he declared he had

"Chumash and Digueno" heritage. In his Parental Notification of Indian Status, he

declared he might have Indian ancestry through a Kumeyaay Tribe and a "Mission

Digueno / Chumash" band. In September, John's sister gave the social worker the roll

number shared by all family members.

       The social worker sent incomplete ICWA notices to the tribes. Most of the notices

listed the roll number only in connection with a relative, did not explain how that relative

was related to Matthew and did not explain that the whole family shared the roll number.

Most of the notices omitted known information that John and other paternal relatives had

received medical and dental treatment at an Indian health clinic. Most of the notices

listed a Chumash Tribe association only for the paternal great-grandmother.



                                             2
       None of the responses to the ICWA notices were positive. The court found that

ICWA did not apply. In May 2013, the court terminated parental rights.

                                      DISPOSITION

       The judgment terminating parental rights is reversed. The case is remanded to the

juvenile court with directions to order Agency to provide proper ICWA notice and file all

required documentation with the juvenile court. If, after proper notice, a tribe claims

Matthew is an Indian child, the juvenile court shall proceed in conformity with ICWA.

If, on the other hand, no tribe makes such a claim, the court shall reinstate its judgment

terminating parental rights.



                                                                                 BENKE, J.

WE CONCUR:



MCCONNELL, P. J.



MCDONALD, J.




                                             3